     Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 1 of 29 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


NORTHWESTERN UNIVERSITY,
              Plaintiff,
      v.                                              Case No. 1:21-cv-00603

YASKAWA ELECTRIC CORPORATION                          JURY TRIAL DEMANDED
and YASKAWA AMERICA, INC.,

              Defendants.




                      COMPLAINT FOR PATENT INFRINGEMENT

      1.      Plaintiff Northwestern University brings this action for infringement of U.S. Patent

Numbers 6,928,336, 6,907,317, and 7,120,508 (collectively the “patents at issue”), which claim

groundbreaking intelligent assist systems in the field of collaborative robotics. Northwestern

demands a trial by jury on all issues so triable and, for its complaint against defendants Yaskawa

Electric Corporation and Yaskawa America, Inc. (collectively the “Yaskawa Defendants”),

alleges as follows:

                                         THE PARTIES

      2.      Northwestern is a private, not-for-profit institution of higher education and research

organized and existing under the laws of Illinois, with a principal place of business at 633 Clark

Street, Evanston, Illinois, 60208. Northwestern is the owner and assignee of the patents at issue.

      3.      Yaskawa Electric Corporation is a Japanese corporation with a principal place of

business at 2-1 Kurosakishiroishi, Yahatanishi-ku, Kitakyushu 806-0004, Japan.

      4.      Defendant Yaskawa America, Inc. is an Illinois corporation with a principal place

of business at 2121 Norman Drive South, Waukegan, Illinois, 60085.

                                                1
     Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 2 of 29 PageID #:2




                                  JURISDICTION AND VENUE

       5.      This lawsuit is an action for patent infringement arising under the patent laws of

the United States, Title 35, of the United States Code.

       6.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       7.      Yaskawa Electric Corporation is subject to jurisdiction in the United States, and

specifically in Illinois, under Fed. R. Civ. P. 4(k)(2). Yaskawa Electric Corporation has contacts

with the United States that include, inter alia, advertising, offering to sell, and/or selling its

products and software throughout the United States, including in Illinois and this District.

       8.      This Court has personal jurisdiction over Yaskawa America, Inc. because, among

other things, Yaskawa America, Inc. is an Illinois corporation that, having availed itself of Illinois’

corporate laws, is subject to personal jurisdiction in Illinois.

       9.      This Court has personal jurisdiction over both Yaskawa Defendants in that they

have, directly or through their agents and/or intermediaries, committed acts within Illinois giving

rise to this action and/or have established minimum contacts with Illinois such that the exercise

of jurisdiction would not offend traditional notions of fair play and justice.

       10.     In particular, on information and belief, the Yaskawa Defendants, directly and/or

through their agents and/or intermediaries, make, use, import, offer for sale, sell, and/or advertise

their products and affiliated services in Illinois. For example, by maintaining a sales presence and

physical location in this District.

       11.     Further, on information and belief, the Yaskawa Defendants have placed, and

continue to place, infringing products into the stream of commerce, via an established distribution

channel, with the knowledge and/or understanding that such products are sold in the United States

including in Illinois and specifically including this District.



                                                  2
     Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 3 of 29 PageID #:3




       12.     On information and belief, the Yaskawa Defendants have derived substantial

revenue from their infringing activity occurring in Illinois and within this District and/or should

reasonably expect their actions to have consequences in Illinois.

       13.     In addition, the Yaskawa Defendants have knowingly induced, and continue to

knowingly induce, infringement within this District by advertising, marketing, offering for sale,

and/or selling devices containing infringing functionality within this District to at least resellers,

distributors, customers, and/or other end users, and by providing instructions, user manuals,

advertising, and/or marketing materials that facilitate, direct, or encourage the use of infringing

functionality with knowledge thereof.

       14.     The Yaskawa Defendants have committed patent infringement in Illinois that has

led to foreseeable harm and injury to Northwestern.

       15.     Venue is proper in the Northern District of Illinois under 28 U.S.C. §§ 1391 and

1400(b) because the Yaskawa Defendants either maintain a place of business in the District or are

foreign corporations that may be sued in any judicial district. Moreover, a substantial part of the

events and omissions giving rise to the claims at issue occurred in this District, including sale of

the infringing products.

       16.     Venue over Yaskawa Electric Corporation is proper in the Northern District of

Illinois under 28 U.S.C. §§ 1391(c)(3) and 1400(b) because Yaskawa Electric Corporation is not

resident in the United States and may thus be sued in any judicial district.

       17.     Venue over Yaskawa America is proper in the Northern District of Illinois under

28 U.S.C. § 1400(b) because Yaskawa America resides in Illinois.




                                                 3
     Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 4 of 29 PageID #:4




                                        BACKGROUND

      Northwestern University

      18.     Northwestern is a world-renowned research university that fosters and creates

important progress in engineering and applied science. Each year, Northwestern is ranked as one

of the most innovative universities in the U.S. and in the world.

      19.     Northwestern is home to nearly 1,500 research laboratories across two campuses in

the Chicago area. Northwestern’s research laboratories are at the cutting edge of research in many

fields, including medicine, biomedical research, engineering, materials and industrial processes,

software, and therapeutics.

      20.     Much of the research at Northwestern, like the research that led to the patents at

issue in this case, requires significant funding, and is financed by various public and private

sources. The knowledge obtained through Northwestern’s research benefits many people and

organizations around the world, including educators, researchers, employers, employees, and

consumers.

      21.     To    maximize    those    benefits,   Northwestern    sometimes    patents   and/or

commercializes inventions made by its faculty and researchers, and then returns a portion of the

proceeds of those activities to fund further education and research at the University.

      22.     Over the past 15 years, the United States Patent and Trademark Office has awarded

hundreds of patents to Northwestern, thereby recognizing the many discoveries made by its

faculty and staff. These patents span numerous fields and disciplines. Many are based on

groundbreaking research done at the Robert R. McCormick School of Engineering and Applied

Science.

      23.     Established in 1909, the McCormick School of Engineering is one of twelve

constituent schools at Northwestern. The McCormick School of Engineering offers Doctor of

                                                4
     Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 5 of 29 PageID #:5




Philosophy (Ph.D.) and Master of Science (M.S.) programs and houses some of the nation’s top

researchers and brightest students. There are more than 207 full-time faculty on staff at the

McCormick School of Engineering, which budgets more than $1.5 billion a year for its research

efforts and currently ranks 4th in the United States in industrial manufacturing and systems

engineering, according to U.S. News & World Report.

      24.      One of the faculty members at the McCormick School of Engineering is Dr.

Michael A. Peshkin, who is a Professor of Mechanical Engineering and Breed Senior Professor

of Design. Dr. Peshkin is also a fellow of the National Academy of Inventors and a recipient of a

number of teaching and educator awards.

      25.      Dr. Peshkin is a frequent collaborator with Dr. J. Edward Colgate. Dr. Colgate is

also a Professor of Mechanical Engineering at the McCormick School of Engineering and the

recipient of numerous awards and recognitions in the field of mechanical engineering.

      26.      Drs. Peshkin and Colgate are the inventors on a broad class of intelligent assist

devices known as collaborative robots or “cobots.” Cobots are programmable robotic

manipulators and assist devices that can safely interact with human operators in a shared

workspace. Prior to the invention of the cobot in the laboratory of Drs. Peshkin and Colgate, the

word “cobot” did not exist. Now, according to the Wall Street Journal, the word is one “you’ll

need to know” for the “glossary of the future.”

      Cobots

      27.      Drs. Peshkin and Colgate presented the first academic paper on cobots at the

Proceedings of the IEEE International Conference on Robotics and Automation in April of 1996.

The paper, titled “Nonholonomic Haptic Display,” won the Best Conference Paper award.




                                                  5
     Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 6 of 29 PageID #:6




       28.      The first patent applications covering first-generation cobots were filed in 1996 and

1997 and resulted in the issuance of United States Patent Nos. 5,923,139 and 5,952,796,

respectively.

       29.      First-generation cobots were passive devices that assured safe human-robot

interactions by having no internal source of motive power and more limited range of motion,

accomplished through the use of nonholonomic joints and transmission elements that created

programmable constraints.

       30.      Drs. Peshkin and Colgate, along with others, developed a second generation of

intelligent assist devices. Unlike first-generation cobots, these computer-controlled devices could

be either active or passive, and used sophisticated sensors, controls, and motor technology to

allow human operators to position loads with greater degrees of freedom, speed, precision, and

ease. And importantly, these new devices contained a modular architecture of programmable

components coordinated through digital communication links that allowed for the creation of

bespoke intelligent assist devices able to adapt to a variety of applications.

       31.      Work on these second-generation intelligent assist devices is protected by

numerous United States patents, including the patents at issue in this case.

       32.      The patents at issue, U.S. Patent Nos. 6,928,336, 6,907,317 and 7,120,508, disclose

an architecture, configuration system, and multi-functional hub for intelligent assist systems.

These patents are attached as Exhibits 1-3.

       33.      The patents at issue are the result of the work of all named inventors on intelligent

assist systems with a modular architecture. The importance of these contributions to the design

and creation of cobot systems, as disclosed and claimed in the ’336, ’317, and ’508 patents, was




                                                  6
     Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 7 of 29 PageID #:7




widely recognized in the engineering community, including by industrial robotics manufacturers

such as the Yaskawa Defendants, whose products incorporate Northwestern’s innovations.

      The Yaskawa Defendants’ Infringing Products

      34.     Yaskawa Electric Corporation is a multi-national manufacturer of industrial robots

and solutions for factory automation that conducts business throughout the world through a

number of subsidiaries.

      35.     On information and belief, Yaskawa Electric Corporation conducts business in the

United States through its wholly owned subsidiary, Yaskawa America.

      36.     Collectively the Yaskawa Defendants design, develop, manufacture, market, and

sell industrial robots intended to be used in collaboration with humans as part of its Motoman

Robots product line, including the Smart Series, EP Series, GP Series, HC Series, HP Series,

MotoMini Series, PH Series, SDA Series, MH Series, SIA Series, MPK Series, MPL Series, PL

Series of robots, and the Smart Pendant, TP100 teach pendant, DX200, smartPanel, PanelPC,

MPiec, YRC1000, YRC1000micro, DX200, DX100, FS100, MLX100, and NX100 controllers,

panels and/or pendants (the “Accused Products”).

      37.     On information and belief, the Yaskawa Defendants began commercial marketing

the EPX Series, SDA Series, and SIA Series systems in 2008.

      38.     On information and belief, the Yaskawa Defendants began commercial marketing

of the DX100 controller in 2009.

      39.     On information and belief, the Yaskawa Defendants began commercial marketing

of the FS Series and MPP Series systems and the FS100 controller in 2011.

      40.     On information and belief, the Yaskawa Defendants began commercial marketing

of the MH Series systems in 2014.



                                              7
     Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 8 of 29 PageID #:8




       41.    On information and belief, the Yaskawa Defendants began commercial marketing

of the DX200 controller in 2015.

       42.    On information and belief, the Yaskawa Defendants began commercial marketing

of the Smart Pendant in 2018.

       43.    The Yaskawa Defendants are involved in the sale and/or importation into the

United States of cobot systems, including but not limited to the systems and architecture for

providing modular intelligent assist systems and hubs for modular intelligent assist systems. The

Yaskawa Defendants’ cobot systems embody and/or use the patented systems, configuration

systems, and multi-function hub at issue in this case.

       44.    On information and belief, the Yaskawa Defendants designed, developed, made,

and sold infringing cobot systems despite having knowledge of the Northwestern patents at issue

based, at a minimum on their receipt of a letter from Northwestern’s counsel notifying the

Yaskawa Defendants of their infringing conduct.

                                   FIRST CAUSE OF ACTION

                                (Infringement of the ’336 Patent)

       45.    Northwestern incorporates by reference its allegations in Paragraphs 1-44 as if fully

restated herein.

       46.    On August 9, 2005, the United States Patent and Trademark Office lawfully issued

the ’336 patent, entitled “System and Architecture for Providing a Modular Intelligent Assist

System.” All rights, title, and interest in and to the ’336 patent have been assigned to

Northwestern, which is the sole owner of the ’336 patent.

       47.    The ’336 patent is valid and enforceable. The invention of the ’336 patent addressed

concerns specific to cobots—the need for natural and intuitive control of a payload by a human

operator through easy and safe interactions with a powered robot. The ’336 patent improved on

                                                8
     Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 9 of 29 PageID #:9




the first generation of cobots by, among other things, claiming a novel modular architecture for a

cobot that allows for wide flexibility and variability.

       48.    The Yaskawa Defendants have directly, literally under 35 U.S.C. § 271(a), and/or

equivalently under the doctrine of equivalents, infringed the ’336 patent, by making, using,

selling, and/or offering to sell in the United States, and/or importing into the United States,

without license or authority, the Accused Products.

       49.    The Accused Products meet each and every element of one or more claims of the

’336 patent. By way of illustration only, the Yaskawa Defendants’ Accused Products meet each

and every element of claim 1 of the ’336 patent.

       50.    Independent claim 1 of the ’336 patent recites:

              An intelligent assist system having a modular architecture, comprising:

              a motion module for supporting and moving a payload;

              a plurality of computational nodes, at least one of the plurality of computational
              nodes being configured to control the motion module; and

              a plurality of communication links, at least one of the plurality of communication
              links being between two of the plurality of computational nodes to carry
              information between the nodes to actuate the motion module.

       51.    As depicted below and described on the Yaskawa Defendants’ Smart Series

website, the Yaskawa Defendants describe the Accused Products as intelligent assist systems. For

example, they describe the Smart Series as “a new generation of robotics” designed to be work

side-by-side with human operators in a safe way. By way of further example, the Yaskawa

Defendants describe the HC Series cobots as designed for safe interaction for “tasks that require

it to work in close proximity to humans.”




                                                 9
    Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 10 of 29 PageID #:10




See, e.g. About Collaborative Robotics: Modes of Robot Collaboration, available online at

https://smart.motoman.com/en-us/resources/about-collaborative (last visited January 27, 2021)

(Exhibit 4); Smart Series: The Smart Choice for Easy Automation, available online at

https://smart.motoman.com/en-us (last visited January 27, 2021) (Exhibit 5).

       52.    The Yaskawa Defendants’ Accused Products have a modular architecture

comprising at least one articulated robot arm, a control box, and a pendant, as depicted below with

regard to each of the Accused Products. This architecture allows for programming, re-

programming, user-friendliness, and customization to allow greater flexibility and additional

automation of the intelligent assist device.

                                               10
    Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 11 of 29 PageID #:11




       Smart Series:




See, e.g. Exhibit 5.

       53.     In the Yaskawa Defendants’ Accused Products, the articulated robot arm comprises

a motion module, or alternatively is comprised of multiple motion modules, each of which contain

at least one actuator. The robot arm can support and move a payload, as described below from the

Industrial Robotic Systems page of the Yaskawa website.

       EP Series:




See Industrial Robotic Systems, available online at https://www.motoman.com/en-

us/products/robots/industrial (last visited January 27, 2021) (Exhibit 6).




                                                 11
      Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 12 of 29 PageID #:12




        GP Series:




Id.

        HC Series:




Id.




                                          12
      Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 13 of 29 PageID #:13




        HP Series:




Id.

        MotoMini Series:




Id.

        PH Series:




Id.
                                          13
      Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 14 of 29 PageID #:14




        SDA Series:




Id.

        MH Series:




Id.

        SIA Series:




Id.




                                          14
      Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 15 of 29 PageID #:15




        MPK Series:




Id.

        MPL Series:




Id.

        PL Series:




Id.

        54.    On information and belief, the articulated robot arm, the control box, and the

pendant of the Yaskawa Defendants’ Accused Products each contain one or more computational

nodes. At least one of the computational nodes is configured to control the articulated robot arm.

                                               15
      Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 16 of 29 PageID #:16




The computational nodes further comprise a programmable logic device and execute motion

control algorithms, including automatic motion control algorithms. As depicted below, the

Yaskawa Defendants advertise that their Accused Products can be programmed to perform

multiple tasks in a single setup, that programming/reprogramming a robot is quick, and that

software and perception technology has expanded robotic capabilities in recent years.




See, e.g. Robotics for Industrial Automation: A Sustainable Path to Profit, available online at

https://www.motoman.com/en-us/about/company/robotics (last visited January 27, 2021) (Exhibit

7).

        55.    On information and belief, there are communication links between the

computational node(s) of the control box, robot arm, and pendant of the Yaskawa Defendants’

Accused Products, including at least one node that actuates the motion module.

        56.    On information and belief, the Yaskawa Defendants’ Accused Products also

include various sensors that are embedded in the articulated robot arm. Each sensor is itself a

computational node. Examples of such sensors include torque, force, and motion sensors. The

presence of these sensors allows the Yaskawa Defendants’ Accused Products to work safely with

humans. As depicted below, the Yaskawa Defendants’ highlight the sensors in their robotic arms:




See, e.g. Exhibit 4.
                                              16
    Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 17 of 29 PageID #:17




       57.    On Information and belief, the computational nodes on the Yaskawa Defendants’

Accused Products are connected to a plurality of communication links. At least one of the

communication links carries information between the nodes to actuate the articulated robot arm.

       58.    In violation of 35 USC § 271(b), the Yaskawa Defendants have been and are

indirectly infringing the ’336 patent by inducing infringement of this patent by others who use the

Yaskawa Defendants’ Accused Products.

       59.    The Yaskawa Defendants’ affirmative acts of making, selling, and offering to sell

its services and/or products, or components thereof, cause the Yaskawa Defendants’ Accused

Product to be used in a manner that infringes the ’336 patent.

       60.    The Yaskawa Defendants further provide guidance and instruction to third parties

to use the Accused Products in their normal and customary way to infringe the ’336 patent.

       61.    The Yaskawa Defendants specifically intend that their customers infringe the ’336

patent. The Yaskawa Defendants perform the acts that constitute induced infringement with

knowledge of the ’336 patent and with knowledge or willful blindness that the induced acts would

constitute infringement.

       62.    In violation of 35 U.S.C. § 271(c), the Yaskawa Defendants have been and are

indirectly infringing the ’336 patent by contributing to the infringement of this patent by others,

such as the Yaskawa Defendants’ customers, in the United States.

       63.    The Yaskawa Defendants offered to sell and have sold in the United States, and

imported into the United States, the Accused Products, which are a material part of the invention

of the ’336 patent. The Yaskawa Defendants know that the Accused Products are especially made

or especially adapted for an infringing use, and not a staple article or commodity of commerce

suitable for substantial non-infringing use.



                                               17
    Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 18 of 29 PageID #:18




       64.     The Yaskawa Defendants have had actual notice of the ’336 patent no later than

May 5, 2020, when counsel for Northwestern sent the Yaskawa Defendants a letter identifying

the ’336 patent and Accused Products that infringe the ’336 patent.

       65.     The Yaskawa Defendants willfully infringe the ’336 patent by deliberately

engaging in acts of infringement on an ongoing basis with knowledge of the ’336 patent.

                                 SECOND CAUSE OF ACTION

                                (Infringement of the ’317 Patent)

       66.     Northwestern incorporates by reference its allegations in Paragraphs 1-65 as if fully

restated herein.

       67.     On June 14, 2005, the United States Patent and Trademark Office issued the ’317

patent, entitled “Hub for a Modular Intelligent Assist System.” All rights, title, and interest in and

to the ’317 patent have been assigned to Northwestern, which is the sole owner of the ’317 patent.

       68.     The ’317 patent is valid and enforceable. The invention of the ’317 patent addressed

concerns specific to cobots—the need for natural and intuitive control of a payload by a human

operator through easy and safe interactions with a powered robot. The ’317 patent improves on

the first generation of cobots by, among other things, claiming a hub for an intelligent assist

system, which controls the systems and helps impart wider flexibility and variability.

       69.     The Yaskawa Defendants have directly, literally under 35 U.S.C. § 271(a), and/or

equivalently under the doctrine of equivalents, infringed the ’317 patent, by making, using,

selling, and/or offering to sell in the United States, and/or importing into the United States,

without license or authority, the Accused Products.

       70.     The Accused Products meet each and every element of one or more claims of the

’317 patent. By way of illustration only, the Yaskawa Defendants’ Accused Products meet each

and every element of claim 1 of the ’317 patent.

                                                 18
    Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 19 of 29 PageID #:19




       71.    Independent claim 1 of the ’317 patent recites:

              A multi-function hub for use in an intelligent assist system, the multi-function hub
              comprising:

              a physical interface configured and arranged to be a central interface point for an
              operator;
              a computational node disposed on the physical interface, the computational node
              comprising programmable logic for implementing program controlled functions;
              and
              an input/output (“I/O”) interface for interfacing with an information network and
              disposed on the physical interface, the I/O interface being adapted to communicate
              with the computational node on the physical interface and at least one
              computational node disposed on the other module via a common data link, and the
              I/O interface uses a digital communication protocol to communicate with the
              computational node on the other module via the common data link.

       72.    On information and belief and as depicted below, the Yaskawa Defendants make,

use, and sell several multi-function hubs with a physical interface for use with the Accused

Products, including but not limited to the following robot controllers and pendants compatible

with the Yaskawa Defendants’ infringing robots: Smart Pendant, TP100 teach pendant, DX200,

smartPanel, PanelPC, MPiec, YRC1000, YRC1000micro, DX200, DX100, FS100, MLX100, and

NX100.

       Smart Pendant:




See, e.g. Next-Generation Robot Programing, available online at https://smart.motoman.com/en-

us/products/programming (last visited January 27, 2021) (Exhibit 8).



                                               19
    Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 20 of 29 PageID #:20




       DX200 with Pendant:




See, e.g. Yaskawa Motoman Robot Controllers, available online at https://www.motoman.com/en-

us/products/controllers (last visited January 27, 2021) (Exhibit 9).

       smartPanel:




                                                 20
       Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 21 of 29 PageID #:21




See,      e.g.   HMI:     Ready     for    Reliability    Brochure,     available    online     at

https://www.yaskawa.com/delegate/getAttachment?documentId=BL.MTN.03&cmd=documents

&openNewTab=true&documentName=BL.MTN.03.pdf (last visited January 27, 2021) (Exhibit

10).

         PanelPC:




Id.

         73.     The Yaskawa Defendants’ multi-function hubs contain a physical interface

configured and arranged to be a central point for a user to interface with the computational nodes

of the cobot system, including the control box and the articulated robot arm.

         74.     On information and belief, the physical interface of the Yaskawa Defendants’

multi-function hubs contains at least one computational node.

         75.     The Yaskawa Defendants’ multi-function hubs were designed to master even

complex operating tasks easily with an intuitive user interface. As depicted below, the Smart


                                               21
      Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 22 of 29 PageID #:22




Pendant simplifies programming for easy-to-understand operation and fast implementation of the

robot system. And on information and belief, each hub offers suitable programable logic that can

be used to create and implement complex and customized programs for controlling various

functions, including motion and tasks to be completed by the robot arm.




        76.     The Yaskawa Defendants’ multi-function hubs contain an input/output interface for

interacting with an information network that is disposed on the physical interface of the hub, as

depicted below with regard to the YRC1000micro controller and Smart Pendant below.




See     Smart     Pendant:     Simplified    Robot     Programing,      available    online    at

https://www.motoman.com/getmedia/52e61c70-b36a-46ae-a3a0-

                                               22
    Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 23 of 29 PageID #:23




7014d412a9f7/SmartPendant.pdf.aspx?_ga=2.241592386.1188387859.1611780839-

666319281.1611780839 (last visited January 27, 2021) (Exhibit 11).

        77.   On information and belief, the input/output interface on these multi-function hubs

is adapted to communicate with the computational node on the physical interface of the hub and

at least one computational node disposed on the robot arm or controller through a common data

link.

        78.   On information and belief, the multi-function hubs use a digital communication

protocol to communicate via the common data link.

        79.   In violation of 35 U.S.C. § 271(b), the Yaskawa Defendants have been and are

indirectly infringing the ’317 patent by inducing infringement of this patent by others who use the

Yaskawa Defendants’ Accused Products.

        80.   The Yaskawa Defendants’ affirmative acts of making, selling, and offering to sell

its services and/or products, or components thereof, cause the Yaskawa Defendants’ Accused

Products to be used in a manner that infringes the ’317 patent.

        81.   The Yaskawa Defendants further provide guidance and instruction to third parties

to use the Accused Products in their normal and customary way to infringe the ’317 patent.

        82.   The Yaskawa Defendants specifically intend that its customers infringe the ’317

patent. The Yaskawa Defendants perform the acts that constitute induced infringement with

knowledge of the ’317 patent and with knowledge or willful blindness that the induced acts would

constitute infringement.

        83.   In violation of 35 U.S.C. § 271(c), the Yaskawa Defendants have been and are

indirectly infringing the ’317 patent by contributing to the infringement of this patent by others,

such as the Yaskawa Defendants’ customers, in the United States.



                                               23
    Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 24 of 29 PageID #:24




       84.    The Yaskawa Defendants offered to sell and have sold in the United States, and

imported into the United States, the Accused Products, which are a material part of the invention

of the ’317 patent. The Yaskawa Defendants know that the Accused Products are especially made

or especially adapted for an infringing use, and not a staple article or commodity of commerce

suitable for substantial non-infringing use.

       85.    The Yaskawa Defendants have had actual notice of the ’317 patent no later than

May 5, 2020, when counsel for Northwestern sent the Yaskawa Defendants a letter identifying

the ’317 patent and Accused Products that infringe the ’317 patent.

       86.    The Yaskawa Defendants willfully infringe the ’317 patent by deliberately

engaging in acts of infringement on an ongoing basis with knowledge of the ’317 patent.

                                  THIRD CAUSE OF ACTION

                               (Infringement of the ‘508 Patent)

       87.    Northwestern incorporates by reference its allegations in Paragraphs 1-86 as if fully

restated herein.

       88.    On October 10, 2006, the United States Patent and Trademark Office issued the

’508 patent, entitled “System and Architecture for Providing a Modular Intelligent Assist

System.” All rights, title, and interest in and to the ’508 patent have been assigned to

Northwestern, which is the sole owner of the ’508 patent.

       89.    The ’508 patent is valid and enforceable. The invention of the ’508 patent addressed

concerns specific to cobots—the need for natural and intuitive control of a payload by a human

operator through easy and safe interactions with a powered robot. The ’508 patent improves on

the first generation of cobots by, among other things, claiming a configuration system for an

intelligent assist system, which allows a human user to interact and use the cobot system.



                                               24
   Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 25 of 29 PageID #:25




      90.     The Yaskawa Defendants have directly, literally under 35 U.S.C. § 271(a), and/or

equivalently under the doctrine of equivalents, infringed the ’508 patent, by making, using,

selling, and/or offering to sell in the United States, and/or importing into the United States,

without license or authority, the Accused Products.

      91.     The Accused Products meet each and every element of one or more claims of the

’508 patent. By way of illustration only, the Yaskawa Defendants’ Accused Products meet each

and every element of claim 1 of the ’508 patent.

      92.     Independent claim 1 of the ’508 patent recites:

              A configuration system for an intelligent assist system, the intelligent assist system
              comprising a module, and a computational node on the module, the configuration
              system comprising:

              a host computer system capable of executing a stored program, the host computer
              system being in communication with the computational node via a communication
              link;

              a graphical user interface enabling the user to manipulate objects related to the
              module or the computational node; and

              a plurality of visual indicators corresponding to a status of the module, the
              computational node, or the communication link.

      93.     On information and belief, the Yaskawa Defendants make, use, and sell several

configuration systems known as controllers for use with the Accused Products, including but not

limited to the MPiec, YRC1000, YRC1000micro, DX200, DX100, FS100, MLX100, NX100, as

well as their accompanying panels and pendants, such as the Smart Pendant, TP100 teach pendant,

smartPanel, and PanelPC.

      94.     On information and belief, the Yaskawa Defendants’ controllers, panels and

pendants are computer systems that are designed to communicate with, operate, and/or monitor

the Yaskawa Defendants’ systems, including the robot arm.



                                               25
    Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 26 of 29 PageID #:26




      95.     The Yaskawa Defendants’ controllers, panels and pendants contain modular

hardware and an open, PC-based software architecture that is capable of executing a stored

program.

      96.     On information and belief, the Yaskawa Defendants’ controllers, panels and

pendants contain communication links between the controller, robot arm, and/or pendant and

panel that enables communication between the controller and other modules and their associated

computational nodes.

      97.     On information and belief, the Yaskawa Defendants’ controllers, pendants, and

panel systems contain a graphical user interface that enables a user to manipulate objects related

to the articulated robot arm or related to a computational node located on the arm.

      98.     On information and belief, the Yaskawa Defendants’ controllers, pendants, and

panel systems provide a plurality of indicators corresponding to the status of the articulated robot

arm, a computational node on the arm, or the communication link between the controller, multi-

function hub, and/or the arm.

      99.     On information and belief, the Yaskawa Defendants’ controllers facilitate the

computational nodes’ execution of motion control algorithms by the robot arm, including

automatic motion control algorithms.

      100.    In violation of 35 U.S.C. § 271(b), the Yaskawa Defendants have been and are

indirectly infringing the ’508 patent by inducing infringement of this patent by others who use the

Yaskawa Defendants’ Accused Products.

      101.    The Yaskawa Defendants’ affirmative acts of making, selling, and offering to sell

its services and/or products, or components thereof, cause the Yaskawa Defendants’ Accused

Products to be used in a manner that infringes the ’508 patent.



                                                26
    Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 27 of 29 PageID #:27




       102.   The Yaskawa Defendants further provide guidance and instruction to third parties

to use the Accused Products in their normal and customary way to infringe the ’508 patent.

       103.   The Yaskawa Defendants specifically intend that its customers infringe the ’508

patent. The Yaskawa Defendants perform the acts that constitute induced infringement with

knowledge of the ’508 patent and with knowledge or willful blindness that the induced acts would

constitute infringement.

       104.   In violation of 35 U.S.C. § 271(c), the Yaskawa Defendants have been and are

indirectly infringing the ’508 patent by contributing to the infringement of this patent by others,

such as the Yaskawa Defendants’ customers, in the United States.

       105.   The Yaskawa Defendants offered to sell and have sold in the United States, and

imported into the United States, the Accused Products, which are a material part of the invention

of the ’508 patent. The Yaskawa Defendants know that the Accused Products are especially made

or especially adapted for an infringing use, and not a staple article or commodity of commerce

suitable for substantial non-infringing use.

       106.   The Yaskawa Defendants have had actual notice of the ’508 patent no later than

May 5, 2020, when counsel for Northwestern sent the Yaskawa Defendants a letter identifying

the ’508 patent and Accused Products that infringe the ’508 patent.

       107.   The Yaskawa Defendants willfully infringe the ’508 patent by deliberately

engaging in acts of infringement on an ongoing basis with knowledge of the ’508 patent.

                                     PRAYER FOR RELIEF

       WHEREFORE, Northwestern respectfully requests that this Court:

       a.     enter a judgment that the Yaskawa Defendants infringe each of the asserted patents




                                               27
Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 28 of 29 PageID #:28




  b.    order an award of damages to Northwestern in an amount adequate to compensate

        Northwestern for the Yaskawa Defendants’ infringement, said damages to be no

        less than a reasonable royalty;

  c.    enter a judgment that the infringement was willful and treble damages under 35

        U.S.C § 284;

  d.    order an accounting to determine the damages to be awarded to Northwestern as a

        result of the Yaskawa Defendants’ infringement, including an accounting for

        infringing sales not presented at trial and award additional damages for any such

        infringing sales;

  e.    assess pre-judgment and post-judgment interest and costs against the Yaskawa

        Defendants, together with an award of such interests and costs, in accordance with

        35 U.S.C. § 284;

  f.    render a finding that this case is “exceptional” and award to Northwestern its costs,

        expenses, and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

  g.    grant other and further relief as the Court may deem proper and just.




                                          28
     Case: 1:21-cv-00603 Document #: 1 Filed: 02/02/21 Page 29 of 29 PageID #:29




                                             JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Northwestern respectfully demands a jury

trial on all issues and claims so triable.



Dated: February 2, 2021                         Respectfully submitted,

                                                NORTHWESTERN UNIVERSITY

                                                By: /s/ Nevin M. Gewertz
                                                    Nevin M. Gewertz
                                                    Rebecca T. Horwitz
                                                    BARTLIT BECK LLP
                                                    54 W. Hubbard Street, Suite 300
                                                    Chicago, Illinois 60654
                                                    Tel.: 312-494-4400
                                                    Fax: 312-494-4440
                                                    nevin.gewertz@bartlitbeck.com
                                                    rebecca.horwitz@bartlitbeck.com

                                                    Meg E. Fasulo
                                                    BARTLIT BECK LLP
                                                    1801 Wewatta Street, Suite 1200
                                                    Denver, Colorado 80202
                                                    Tel.: 303-592-3100
                                                    Fax: 303-592-3140
                                                    meg.fasulo@bartlitbeck.com

                                                    Counsel for Plaintiff




                                                  29
